Brewster H. Jamieson, ABA No. 8411122
Miranda L. Strong, ABA No. 1302002
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
              907-264-3309
Email:        jamiesonb@lanepowell.com
              strongm@lanepowell.coms
Attorneys for Defendant



                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
ERWIN CHARLES DONN,

                                Plaintiff,

v.
                                                    Case No. 3:20-cv-00143-SLG
COMPASS HEALTH BRANDS, f/k/a
ROSCOE MEDICAL, INC.,
                                                                 ANSWER
                              Defendant.


       Defendant Compass Health Brands f/k/a Roscoe Medical, Inc. (“Compass
Health”) answers Plaintiff’s Complaint. Compass Health denies each allegation not
specifically and expressly admitted below and denies that Plaintiff is entitled to the relief
he requests. As to each allegation, Compass Health responds as follows:
                                              I.
       Admit.
                                             II.
       Admit.
                                             III.
       Deny.




         Case 3:20-cv-00143-SLG Document 7 Filed 07/01/20 Page 1 of 4
                                                    IV.
        Defendant lacks sufficient knowledge to admit or deny the allegations of this
paragraph except that Compass Health admits that its knee scooters come with a limited
warranty for the original purchaser with a specified scope and timeframe. Otherwise, the
allegations of this paragraph are denied.
                                                    V.
        Defendant lacks sufficient knowledge to admit or deny the allegations of this
paragraph, and therefore defendant makes no answer.                     To the extent an answer is
required, Defendant denies same.


                                                    VI.
        Admit that Compass Health distributes knee scooters. Defendant lacks sufficient
knowledge to admit or deny allegations about Plaintiff’s health. Deny the remainder of
Plaintiff’s allegations in this paragraph.
                                     FIRST CAUSE OF ACTION
                                          NEGLIGENCE
                                                   VII.
        Admitted or denied only to the extent previously admitted or denied.
                                                   VIII.
        Deny.
                                                    IX.
        Deny.
                                 SECOND CAUSE OF ACTION
                              BREACH OF CONTRACT/WARRANTY
                                                    X.
        Admitted or denied only to the extent previously admitted or denied.
                                                   XII.
        Deny.



Answer
Erwin C. Donn v. Compass Health Brands f/k/a Roscoe Medical, Inc. (Case No. 3PA-19-02353 CI)   Page 2 of 4

           Case 3:20-cv-00143-SLG Document 7 Filed 07/01/20 Page 2 of 4
                                                   XIII.
          Deny.
                                     THIRD CAUSE OF ACTION
                                       PRODUCT LIABILITY
                                                   XIV.
          Admitted or denied only to the extent previously admitted or denied.
                                                   XV.
          Admit that Compass Health its knee scooters were sold in Alaska. Deny the
remaining allegations in this paragraph.
                                                   XVI.
          Deny.
                                                  XVII.
          Deny.
                                                  XVIII.
          Paragraphs 1-6 and 1-3 following Paragraph XVIII are a prayer for relief to which
no response is required. If a response is required, Compass Health denies the injuries and
damages and denies that Plaintiff is entitled to the relief requested.
                                   AFFIRMATIVE DEFENSES
          By way of further answer and affirmative defenses, Defendants state as follows:
          1.     Plaintiff’s complaint fails to state a cause of action upon which relief can be
granted.
          2.     Plaintiff’s injuries, if any, were caused, in whole or in part, by Plaintiff’s
own negligence.
          3.     Plaintiff’s damages, if any, were caused, in whole or in part, by third parties
over whom Defendants had no control.
          4.     Plaintiff failed to mitigate damages.
          5.     Plaintiff assumed the risk of operating the knee scooter.
          6.     Plaintiff’s claim cannot prevail due to the equitable defenses of estoppel and
laches.

Answer
Erwin C. Donn v. Compass Health Brands f/k/a Roscoe Medical, Inc. (Case No. 3PA-19-02353 CI)   Page 3 of 4

               Case 3:20-cv-00143-SLG Document 7 Filed 07/01/20 Page 3 of 4
         7.      Plaintiff’s complaint is barred by the statute of limitations.
         8.      Plaintiff has waived his claims.
         9.      Defendant reserves the right to add additional affirmative defenses as may be
discovered through future discovery.
                                            PRAYER FOR RELIEF
         WHEREFORE, having answered Plaintiff’s complaint, and having set forth its
affirmative defenses, Defendant prays for relief as follows:
         a.        That Plaintiff’s complaint be dismissed, with prejudice;
         b.        That Defendant be awarded its costs, including reasonable attorneys’ fees,
incurred in the defense of this action; and
         c.        For such further relief as this court deems equitable and just.
         DATED this 1st day of July, 2020.
                                                     LANE POWELL LLC
                                                     Attorneys for Defendant
                                                     By s/ Miranda L. Strong
                                                       Brewster H. Jamieson, ABA No. 8411122
                                                       Miranda L. Strong, ABA No. 1302002
I certify that on July 1, 2020, a copy of
the foregoing was served by mail on:
Erwin Charles Donn
P.O. Box 2064
Palmer, Alaska 99645

s/ Lani Gerken
133250.0001/8082967.1




Answer
Erwin C. Donn v. Compass Health Brands f/k/a Roscoe Medical, Inc. (Case No. 3PA-19-02353 CI)   Page 4 of 4

              Case 3:20-cv-00143-SLG Document 7 Filed 07/01/20 Page 4 of 4
